DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the newly discovered prior art to Chikamoto et al., which discloses at least three common liquid chambers and at least three liquid supply channels.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Chikamoto et al. (US 2007/0139498 A1).
Regarding claim 11:
	Chikamoto et al. disclose a liquid discharge head comprising:
	a nozzle face (lower face of nozzle plate 130) on which a plurality of nozzles (108) are formed to discharge liquid (paragraph 75);
	a plurality of individual liquid chambers (pressure chambers 110), each communicating with a respective one of the plurality of nozzles (Figs. 9-10);
	at least three common liquid chambers (manifold channels 105) to supply the liquid to the plurality of individual liquid chambers (Figs. 9-10); and
	a liquid supply (reservoir unit 3) including at least three liquid supply channels (at least three of the branch passages 83) to supply the liquid to the at least three common liquid chambers, respectively (paragraph 57 & Figs. 3, 8),
	wherein each of the at least three liquid supply channels includes:
	an inlet (inlet to branch passage 83 from main passage 82: Fig. 3);
	an outlet (outlet from branch passage 83 to discharge holes 88: Fig. 3); and
	a first channel (branch passage 83 itself) connecting the inlet and the outlet (Fig. 3), the first channel formed in a direction along the nozzle face of the liquid discharge head (Figs. 2-3), and
	the first channel of each of the at least three liquid supply channels has a shape caused by corresponding sides each having a first bent portion that curves clockwise connected to a second bent portion that curves counterclockwise (Fig. 3), each bent portion changing a direction of flow of the liquid in the first channel (inherent to the flow disclosed by paragraph 57 & Fig. 3).

Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.
	The prosecution history makes clear the reasons for allowance of these claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kanaris et al. (US 2019/0061349 A1) disclose a liquid discharge head comprising a relative liquid supply (100) including at least two liquid supply channels (see Fig. 8).  However, Kanaris et al. do not expressly disclose at least “a single elastic structure, wherein each of the outlets of the at least two liquid supply channels is covered, in a plan view, of the at least two liquid supply channels by the single elastic structure.”
Kim et al. (US 2011/0102508 A1) disclose a liquid discharge head comprising restrictors (200) having a supply channel that includes an inlet (122), an outlet (142) and a first channel (220-280: Fig. 1), wherein the first channel has a shape caused by corresponding sides each having first bent portion (240) that curves clockwise connected to a second bent portion (260) that curves counterclockwise (Fig. 2).  However, Kim et al.’s supply channel’s do not “supply the liquid to the at least two common liquid chambers.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER

Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853